Citation Nr: 1129470	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-33 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (excluding gastroesophageal reflux disease (GERD)), claimed as constipation, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea and insomnia, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to the service-connected GERD and bilateral knee and ankle disabilities.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1985 to March 1988 and from March 2003 to July 2004, including service in the Southwest Asia Theater of Operations from June 2003 to June 2004.  So he is a Persian Gulf War Veteran.  

This appeal to the Board of Veterans' Appeals (Board) is from December 2006 and March and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for his claims, the Veteran testified at a hearing in March 2011 at the Board's offices in Washington, DC (Central Office (CO) hearing) before the undersigned Veterans Law Judge.  

The Board is going ahead and deciding, indeed granting, the Veteran's claim for service connection for a gastrointestinal disorder other than GERD (which is already service connected).  However, the Board instead is remanding his other claim for a sleep disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDING OF FACT

The competent and credible evidence of record indicates it is as likely as not the Veteran has a functional gastrointestinal disorder, aside from his GERD that is already service connected, which in turn is presumptively due to his Persian Gulf War service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's functional gastrointestinal disorder was presumptively incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010); 75 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), prospectively effective August 15, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Entitlement to Service Connection for a Functional Gastrointestinal Disorder (Excluding GERD), Claimed as Constipation

The Veteran complains of "stomach problems" due to his service in Southwest Asia.  See December 2009 notice of disagreement (NOD).  As will be discussed below, the Board finds that the competent and credible evidence of record supports granting service connection for a functional gastrointestinal disorder based upon newly amended provisions for presumptive service connection for Persian Gulf Veterans under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.317 (2010).  


To establish entitlement to service connection, there must be:  (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306; Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection also may be established for Persian Gulf War Veterans who exhibit objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

This Veteran's service personnel records confirm he is a Persian Gulf War Veteran, therefore meeting the threshold eligibility requirement under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  During his second period of active duty from March 2003 to July 2004, his DD Form 214 confirms service in the Southwest Asia Theater of Operations from June 2003 to June 2004.  

The Board also points out that the presumptive regulations for Persian Gulf War Veterans are again being revised in a manner highly pertinent to this claim.  Effective August 15, 2011, VA is amending 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  The proposed rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  See 76 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), prospectively effective August 15, 2011).

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language:

Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

The amendment also adds an explanatory Note that reads as follows:

Note to paragraph (a)(2)(i)(B)(3):
Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

These amendments are applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  See id.  Given that this claim is being decided in close proximity to this effective date, the Board finds that the amended regulations for functional gastrointestinal disorders apply on a prospective basis to the present claim.

Turning now to the specific facts of this case warranting this grant.  A June 2004 service treatment record (STR), so coincident with the Veteran's Persian Gulf War active duty deployment from 2003-2004, documents his complaints of stomach pain, diarrhea, and frequent indigestion during and following his Persian Gulf War deployment.  This June 2004 STR also objectively remarks on the need for a gastrointestinal referral.  

Subsequent to this recent period of Persian Gulf active duty, his 2009 private treatment records from Dr. H.A. also demonstrate a clinical history of constipation, irregular bowel habits, and right lower abdominal pain.  And there is not also clinical evidence that these gastrointestinal symptoms are attributable to any particular clinical diagnosis, although his private treatment records from Dr. H.A. do show diagnoses of diarrhea and diverticulosis.  (However, the medical evidence already has established his service-connected GERD accounts for his acid reflux and pyrosis symptoms.)  Thus, his active duty STRs and post-service treatment records show a clinical history of abdominal pain, indigestion and altered bowel habits (including diarrhea, constipation) due to his recent service in Southwest Asia, which by itself is sufficient to support a grant of this claim under the newly amended regulations for FGIDs.  See 76 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), prospectively effective August 15, 2011).

Significantly, there are STRs in the claims file documenting his complaints and treatment for cramping, diarrhea and constipation while serving in Saudi Arabia in April 1991, so also during the Persian Gulf War, but during a period of active duty for training (ACDUTRA).  Due to the circumstances of this overseas military service and extensive record of ACDUTRA during the timeframe of 1990 to 1991, the Board readily concedes that he appeared to have had service in Southwest Asia during a period of ACDUTRA in April 1991.  
Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty (AD) or ACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110; 38 C.F.R. § 3.303(a).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  

However, his confirmed period of active duty in Southwest Asia from 2003-2004 already provides evidence of symptoms consistent with a FGID.  Nonetheless, this April 1991 STR provides still further evidence of a FGID presumptively due to service in Southwest Asia during the Persian Gulf War.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).


Here, then, especially when resolving all reasonable doubt in his favor, the Board finds that the evidence supports the granting of service connection for a FGID (excluding GERD) on a presumptive basis due to the Veteran's Persian Gulf War service.  See 75 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), prospectively effective August 15, 2011).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for a FGID (excluding GERD) manifested by constipation, etc., is granted.


REMAND

The Veteran's remaining claim of entitlement to service connection for a sleep disorder, including sleep apnea and insomnia, must be remanded for a VA compensation examination and opinion concerning the etiology of this alleged condition, so as to in turn address this claim on both direct and secondary bases.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether service connection is warranted, all potential theories of entitlement must be considered).

Although the Veteran is a Persian Gulf War Veteran, he does not qualify for presumptive service connection for his sleep disorder.  Indeed, his claimed sleep disorder appears to be due to his diagnosed obstructive sleep apnea and insomnia, on review of his VA outpatient treatment records.  In other words, there is no basis to grant service connection for this sleep disorder under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because the disease is clearly not the result of undiagnosed illness or medically unexplained chronic multi-symptom illness.  


Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  

The Board concludes the presumptive provisions for Gulf War Veterans do not apply to his sleep disorder symptoms, since VA clinicians have explicitly attributed them to his clinically diagnosed obstructive sleep apnea and insomnia.  But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  Thus, in deciding this appeal, the Board will also have to address his potential entitlement to service connection on these alternative direct and secondary bases.

In this regard, there is clearly a need for medical comment on the nature and etiology of his sleep disorder, especially given its complexity.  He attributes his difficulty sleeping and associated breathing problems to his period of service from chemicals (toxins, dust, etc.) that he says were rampant in the air while serving in Southwest Asia during 2003 and 2004.  A STR titled "Environmental and Occupational Health Exposure Data," dated in June 2004, indicates poor overall air quality at Shuaiba Port, Kuwait, from January 2003 to August 2004, so covering the period he served there.  Also, a June 2004 STR documents his complaints of difficulty breathing during his Persian Gulf War deployment.  On the other hand, his STRs are unremarkable for treatment and diagnoses specifically referable to insomnia and sleep apnea.  

Moreover, he has indicated a potential continuity of sleep disorder and associated respiratory symptoms in his personal hearing testimony and statements dating back to service in the Persian Gulf War.  See generally March 2011 hearing transcript.  He is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Given the medical complexity of his condition and symptomatology, the Board finds it is especially necessary to obtain medical comment on whether his current sleep disorder, whatever its diagnosis, is etiologically linked to his military service, including as he contends to exposure to air toxins during the Persian Gulf War.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

In addition, his contentions raise the possibility of entitlement to service connection on a secondary basis for disability caused or aggravated by his service-connected GERD (see April 2009 notice of disagreement (NOD)) and orthopedic disabilities affecting his knees and ankles (see personal hearing transcript, at 8).  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

Therefore, medical comment is also needed concerning whether any service-connected disability has caused or aggravated his claimed sleep disorder.  On remand, the VA examiner must also address this possibility.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to determine the nature and etiology of the Veteran's current sleep disorder, claimed as insomnia and sleep apnea with associated breathing problems.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655 (2010).  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current sleep disorders by specifying the present diagnoses.  

And assuming there is a present diagnosis of a sleep disability, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current sleep disorder is:  
(a) proximately due to or chronically aggravated by any service-connected disability (e.g., GERD, bilateral knee and ankle disabilities); or 
(b) directly related to or dates back to the Veteran's military service, including especially to his claimed exposure to air toxins during the Persian Gulf War.

In making these determinations, the examiner should consider the Veteran's lay statements alleging he progressively developed sleeping and associated respiratory symptoms during the years since active duty service in the Persian Gulf War.  

In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service sleeping and respiratory complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion).


The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate this remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


